In his motion for rehearing appellant insists that when the County Attorney said to the jury in his argument "The defendant is a bootlegger and a wise one, the evidence showed *Page 644 
that the defendant is a bootlegger and that is what we are trying him for," it was an improper and prejudicial argument for which the judgment should be reversed notwithstanding the trial court instructed the jury to disregard said argument. Appellant urges that by the complained of statement the County Attorney gave the jury unsworn information that appellant was adroit in the business of selling or peddling intoxicating liquor. He bases such contention on what was said in McMullen v. State, 98 Tex.Crim. R., 265 S.W. 582, to the effect that in "Other jurisdictions it has been said that he (a bootlegger) is one who commonly sells or peddles intoxicating liquor, and such we think to be the generally accepted understanding of the term." The definition of a bootlegger as indicated above is one of the statutory definitions of such person by the Legislature of Iowa, but even their statute is broader than indicated. See State v. Vanderpool, 195 Iowa 43. We think to the person of ordinary understanding the term "bootlegger" in this day and time denotes one who engages in the illegal sale or handling of intoxicating liquor in territory where its sale is prohibited, and is not restricted to one who peddles it. In Commonwealth v. Cicere, 282 Pa. 492, 128 A. 446, the court said that the term "bootlegging" implies a "popular designation for the use, possession or transportation of intoxicating liquor in violation of the law." In Kammerer v. Sachs, 227 N.Y.S. 641, it is said: "The term 'bootlegger' definitely denotes in the public mind a person who violates the laws against the sale of liquor." In Stevens v. Wilber, 136 Or. 599, 300 p. 329, after referring to Mr. Webster's definition of a bootlegger, the court said: "It denotes to the ordinary person one engaged in the unlawful disposition of intoxicating liquor as a business."
Referring to the statement of facts in the present case we observe that the liquor found in the attic consisted of 48 pints of whisky and six cases of beer. Appellant asked one of the officers "who tipped me off," and the officer replied, "I wouldn't want to tell." Appellant then said to the officer, "Let me get that little crippled boy and let him take the fall," thereby indicating that if the officer would permit it appellant would shift the guilt to some "crippled" boy.
Under the circumstances in evidence we fail to perceive error in the argument complained of.
The motion for rehearing is overruled. *Page 645